                            Exhibit 10.34              

SECOND AMENDMENT

TO THE

TUESDAY MORNING CORPORATION

2014 LONG-TERM INCENTIVE PLAN

 

 

This SECOND AMENDMENT TO THE TUESDAY MORNING CORPORATION 2014 LONG-TERM
INCENTIVE PLAN (this “Amendment”), dated as of August 22, 2017 is made and
entered into by Tuesday Morning Corporation, a Delaware corporation (the
“Company”).  Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Tuesday Morning Corporation 2014 Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time; and

 

WHEREAS, the Board desires to amend the Plan to modify the minimum vesting
provisions that apply to Tenure Awards for Outside Directors.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan, effective as of the date hereof, as follows:

 

1.Section 16.4 of the Plan is hereby amended by deleting subsection (c), and
substituting in lieu thereof the following new subsections (c) and (d):

 

(c)All Full Value Awards granted by the Committee to Employees or Contractors
that constitute Tenure Awards must vest no earlier than over the three (3) year
period commencing on the Date of Grant on a pro rata basis.

 

(d)All Full Value Awards granted by the Committee to Outside Directors that
constitute Tenure Awards must vest no earlier than one (1) year after the Date
of Grant.

 

2.Except as expressly amended by this Amendment, the Plan shall continue in full
force and effect in accordance with the provisions thereof.

 

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

TUESDAY MORNING CORPORATION

 

 

 

By:/s/ Steven R. Becker

Name:Steven R. Becker

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Signature Page to the Second Amendment to the

Tuesday Morning Corporation 2014 Long-Term Incentive Plan

 